    Case: 1:21-cv-00051 Document #: 42 Filed: 05/06/21 Page 1 of 4 PageID #:301




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 SERGIO BONILLA, on behalf of himself and      )
 all others similarly situated,                )
                                               )      Case No. 1:21-cv-00051
                               Plaintiff,      )
                                               )      Hon. Judge Virginia M. Kendall
        v.                                     )
                                               )      Magistrate Judge Gabriel A. Fuentes
 PEOPLECONNECT, INC., a Delaware               )
 Corporation,                                  )
                                               )
                               Defendant.      )


 THERESA LOENDORF, on behalf of herself        )
 and all others similarly situated,            )
                                               )      Case No. 1:21-cv-00610
                               Plaintiff,      )
                                               )      Hon. Judge Virginia M. Kendall
        v.                                     )
                                               )      Magistrate Judge Gabriel A. Fuentes
 PEOPLECONNECT, INC., a Delaware               )
 Corporation,                                  )
                                               )
                               Defendant.      )



   DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO FILE EXCESS PAGES

       Pursuant to Local Rule 7.1, Defendant PeopleConnect, Inc., by and through its undersigned

attorneys, respectfully moves for leave to file its Memorandum of Law in Support of its Motion to

Dismiss Plaintiffs’ Consolidated Complaint (“Memorandum in Support”) in excess of 15 pages.

Defendant’s deadline to answer or otherwise plead is May 10, 2021 and thus Defendant

respectfully requests a ruling on this matter as soon as possible. In support of this motion,

Defendant states as follows:

       1.     Despite Defendant’s best efforts, in working carefully to prepare an efficient

Memorandum in Support, Defendant requires 20 additional pages to adequately address all issues
    Case: 1:21-cv-00051 Document #: 42 Filed: 05/06/21 Page 2 of 4 PageID #:302




presented in Plaintiffs’ consolidated complaint. Thus, Defendant moves for leave to file a

maximum of 35 pages.1

       2.      The Memorandum in Support requires additional pages because it combines several

arguments which would each support standalone motions, including arguments which would

support dismissal pursuant to Federal Rule of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6) and

a motion to compel arbitration pursuant a Terms of Use provision.

       3.      This Court previously granted this motion for Defendant’s Motion to Dismiss

Plaintiffs’ Complaints. Plaintiffs have since filed a consolidated complaint.

       4.      Defendant has conferred with opposing counsel. Plaintiffs’ counsel does not oppose

this motion.

       WHEREFORE, Defendant respectfully requests that the Court grant this motion and enter

an order granting Defendant leave to file a Memorandum in Support not to exceed 35 pages.




1
 Defendant intends to file the Memorandum in Support and related documents separately
following this Court’s ruling on this Motion.


                                                 2
   Case: 1:21-cv-00051 Document #: 42 Filed: 05/06/21 Page 3 of 4 PageID #:303




Dated: May 6, 2021                  Respectfully Submitted,

                                    PEOPLECONNECT, INC

                                    By: /s/ Wade A. Thomson

                                    Wade A. Thomson, #6282174
                                    Debbie L. Berman, #6205154
                                    Clifford W. Berlow, #6292383
                                    JENNER & BLOCK LLP
                                    353 N. Clark Street
                                    Chicago, IL 60654-3456
                                    Telephone: 312 222-9350
                                    Facsimile: 312 527-0484
                                    wthomson@jenner.com
                                    dberman@jenner.com
                                    cberlow@jenner.com

                                    Ian Heath Gershengorn (pro hac vice)
                                    JENNER & BLOCK LLP
                                    1099 New York Avenue, NW, Suite 900
                                    Washington, DC 20001-4412
                                    Telephone: 202 639-6000
                                    Facsimile: 202 639-6066
                                    igershengorn@jenner.com

                                    Attorneys for Defendant PeopleConnect, Inc.




                                        3
    Case: 1:21-cv-00051 Document #: 42 Filed: 05/06/21 Page 4 of 4 PageID #:304




                                   CERTIFICATE OF SERVICE

    I, Wade A. Thomson, certify that on May 6, 2021, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will then send a

Notice of Electronic Filing to all counsel of record.

                                                        /s/ Wade A. Thomson
                                                          Wade A. Thomson
